On Second Motion for Rehearing.
Appellant, without permission from this court, has filed a second motion for rehearing. Upon proper showing, this court would grant leave to file a second motion for rehearing; but it is not proper that we be burdened with such motion, except upon good cause shown.
There is no merit in said motion. It is alleged therein that we erred in not treating survey 173 1/2 as being contemporary with surveys 173 and 174, and in support of this appellant sends with his motion certified copies of the field notes of surveys 173 and 173 1/2. Of course, we cannot consider these copies, nor permit them to be filed as part of the record herein. As stated in the opinion herein on motion for rehearing: "If survey 173 1/2 be treated as a contemporaneous survey, made by the same surveyor who made surveys 173 and 174, which fact does not appearfrom the record, the result would be the same."
Appellee in his second motion for a rehearing says that the upper corner of 173 on the North Concho should be located at the water's edge, because Goodfeller, in running out survey 173 1/2, found that the courses and distances called for in that survey placed said corner 23 or 24 varas out in the river. There is not a word of such testimony in the record.
This second motion for a rehearing is not signed by any attorney, but by the appellant himself. Perhaps he did not know that the rules require that statements should be confined to matters appearing upon the record. It would be well for parties who undertake to represent themselves in this court to acquaint themselves with this rule.
The motion is dismissed. *Page 1178